Title: From George Washington to John Mitchell, 30 March 1780
From: Washington, George
To: Mitchell, John


          
            Dr Sir,
            Hd Qr Morris-town 30 Mar. 1780
          
          Your Letter of the 25th did not come to my hands till yesterday Afternoon.
          I will take the Chariot at the price of Two hundred and ten pounds in gold, provided you have examined it yourself with a critical eye or will get some good judge or judges to do it and they shall be of opinion that it is made in the present taste—well fashioned—composed of seasoned wood well put together. and also that it either has, or is to have a proper lining &ca.
          My reason for being so particular I shall mention—some days ago I was told of an elegant chariot of exquisite workmanship belonging to Captn Kennedy that was for Sale—I got a Gentn in the neighbourhood to view it, who made so favourabl[e] a report that I sent down to buy it, when upon a second inspection, (or the Inspection of a second Gentn) it was found to be so old fashioned & uncouth that the Gentn did not incline to take it. I wish you had mentioned the makers name of the one offered you—if it is a common sale Chariot, & the workman does not stand much upon his character it may be of little worth from the slightness of it.
          It will not be in my power to insure payment in less time than It would take me to draw the money from my own home in Virginia which by the common chances of conveyance I could not, with certainty fix at less than 8 weeks from the receipt of your notice of its want—If it does not suit the workman to wait so long, & you could borrow that much Specie I will engage to replace it with interest in the time.
          In case you should purchase, please to have my Arms & crest properly

disposd of on the Chariot I send them for this purpose. I am Dr Sir Yr Most Obedt
          
            G. W——n
          
          
            P.S. Mr Tilghman tells me that Genl Dickenson if in town & would be so obliging as to take the trouble would be an excellent judge of the Chariot in its pres[en]t state & director with respect to the finish of it. In doing wch neatly & in taste I should not begrudge adding to the price fixed.
          
        